DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 9/28/2020.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending.
Specification
3.	The disclosure is objected to because of the following informalities:
The specification needs to be updated in to include 10695058.  
Appropriate correction is required.

35 U.S.C. 112, sixth paragraph
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim  27 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Examiner points to the electric motor as the means for generating feedback (paragraph 210, line 18).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 21-40 are rejected under 35 U.S.C. 102(a) as being anticipated by Jaworek et al. (US 2014/0246471) hereinafter (“Jaworek”).
With regard to claim 21, Jaworek discloses a surgical system (10), comprising: an end effector (102), comprising: a first jaw (110); a second jaw (192) movable relative to the first jaw between an open position and a closed position; and a staple cartridge (130) comprising a plurality of staples (0002, line 10) removably stored therein; a firing member (170, 180) movable between a proximal position and a distal position, wherein the staples are deployable from the staple cartridge based on the firing member moving toward the distal position; an elongate shaft (30); an articulation joint (310), wherein the end effector (102) is rotatably relative to the elongate shaft (30) about the articulation joint (310, 500); an articulation control system (400) configured to articulate the end effector about a closure trigger for closing and/or locking the anvil assembly 190  (0294, lines 12-13)) configured to move the second jaw toward the closed position; a motor (402) configured to drive the firing member (170) between the proximal position and the distal position; and a control system (800) configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold (paras 305, lines 27-32; 313, lines 19-23; 314, lines 1-9;343, lines 18-21; 402; 403, lines 28-35).  
With regard to claim 22, Jaworek discloses a surgical system (10), wherein the threshold is indicative of the firing member reaching the distal position (the control system  may monitor current and thereby terminate power delivery to the drive motor  when a magnitude of the current increases a predetermined amount over a given period of time par. 0314, lines 8-9). This is an indication that the firing member has reached end of stroke.
With regard to claim 23, Jaworek discloses a surgical system (10), wherein the control system is further configured to reverse a polarity of a voltage applied to the motor based on the monitored current draw exceeding the threshold (the drive motor 1400 drives the drive member distally toward the end of stroke and is reversible to drive the drive member proximally toward the home position. For example, the drive motor may be reversible, by, for example, reversing the polarity of the voltage supply, thereby producing reverse rotation or motion of the motor and, hence, reverse movement of the drive member  par. 0296, lines 26-32).
With regard to claim 24, Jaworek discloses a surgical system (10), further comprising a sensor configured to detect when the firing member has reached the distal position (a plurality of sensors or electrical components may be employed in the end effector 102 to provide various forms of feedback to the user par.0315, lines 1-3; see also fig.89 showing sensor 4042, 4004).
With regard to claim 25, Jaworek discloses a surgical system (10), wherein the sensor comprises a proximity sensor (890).  
With regard to claim 26, Jaworek discloses a surgical system (10), wherein the sensor comprises a Hall- Effect sensor (a hall effector sensor par 0193, line 13).  
With regard to claim 27, Jaworek discloses a surgical system (10), wherein the control system comprises means (Thus, a plurality of different sensors or electrical components may be employed in the end effector to provide various forms of feedback to the user par .0197, lines 15-17) for generating feedback indicative of the firing member reaching the distal position.  
With regard to claim 28, Jaworek discloses a surgical system (10), wherein the firing member (170, 180) comprises a knife (164).  
With regard to claim 29, Jaworek discloses a surgical instrument (10), comprising: an end effector (102), comprising: an anvil (192); an elongate channel (110), wherein the anvil and the elongate channel are configurable between an open configuration and a closed configuration; and a staple cartridge (130) removably positioned in the elongate channel (110), wherein the staple cartridge comprises a plurality of staples (par 0002, line10) removably stored therein; a firing member (170,180) movable between a starting position and an ending position, wherein the staples (par 0002, line10) are deployable from the staple cartridge (130) based on the firing member (170, 180) moving toward the ending position; an elongate shaft (30);3307838140 v1Application Serial No. 16/911,859 Attorney Docket No. END7415USCNT2/140289CON2an articulation pivot (310), wherein the end effector  (102) is rotatably relative to the elongate shaft (30) about the articulation pivot (310, 500); an articulation control system (400) configured to articulate the end effector about the articulation pivot; a closure system (a closure trigger for closing and/or locking the anvil assembly 190  (0294, lines 12-13)) configured to place the anvil (192) and the elongate channel (110) in the closed configuration; a motor (402) configured to drive the firing member (170,180) between the starting position and the ending position; and a control system (400) configured to monitor a current draw by the motor (402), wherein the control system is configured to change the current draw by the motor based on the monitored current draw paras 305, lines 27-32; 313, lines 19-23; 314, lines 1-9;343, lines 18-21; 402; 403, lines 28-35).
With regard to claim 30, Jaworek discloses a surgical instrument (10), wherein the threshold is indicative of the firing member reaching the ending position (the control system  may monitor current and thereby terminate power delivery to the drive motor  when a magnitude of the current increases a predetermined amount over a given period of time par. 0314, lines 8-9). This is an indication that the firing member has reached end of stroke.
With regard to claim 31, Jaworek discloses a surgical instrument (10), wherein the control system (400, 800) is further configured to reverse a polarity of a voltage applied to the motor based on the monitored current draw exceeding the threshold (the drive motor 1400 drives the drive member distally toward the end of stroke and is reversible to drive the drive member proximally toward the home position. For example, the drive motor may be reversible, by, for example, reversing the polarity of the voltage supply, thereby producing reverse rotation or motion of the motor and, hence, reverse movement of the drive member par. 0296, lines 26-32).
With regard to claim 32, Jaworek discloses a surgical instrument (10),, further comprising a sensor configured to detect when the firing member has reached the ending position (a plurality of sensors or electrical components may be employed in the end effector 102 to provide various forms of feedback to the user par.0315, lines 1-3; see also fig.89 showing sensor 4042, 4004).
With regard to claim 33, Jaworek discloses a surgical instrument (10),   wherein the sensor comprises a proximity sensor (890).  
With regard to claim 34, Jaworek discloses a surgical instrument (10),    wherein the sensor comprises a Hall- Effect sensor (a hall effector sensor par 0193, line 13).  
With regard to claim 35, Jaworek discloses a surgical instrument (10),      wherein the control system (400) comprises means for generating feedback indicative of the firing member reaching the ending position ((Thus, a plurality of different sensors or electrical components may be employed in the end effector to provide various forms of feedback to the user par .0197, lines 15-17) for generating feedback indicative of the firing member reaching the distal position.
With regard to claim 36, Jaworek discloses a surgical instrument (10),       wherein the firing member (170, 180) comprises a knife (164).  
With regard to claim 37, Jaworek discloses a surgical system (10), comprising: an end effector (102), comprising: a first jaw (110); a second jaw (192) movable relative to the first jaw between an open position and a closed position; and a fastener cartridge (130) comprising a plurality of fasteners (0002, a closure trigger for closing and/or locking the anvil assembly 190  (0294, lines 12-13)) configured to move the second jaw toward the closed position; a motor (402) configured to drive the firing member (170, 180) between the proximal position and the distal position; and a control system (400, 800) configured to monitor a current draw by the motor, wherein the control system is configured to adjust the current draw by the motor based on the monitored current draw exceeding a threshold (paras 305, lines 27-32; 313, lines 19-23; 314, lines 1-9;343, lines 18-21; 402; 403, lines 28-35).  
 With regard to claim 38, Jaworek discloses a surgical system (10), wherein the threshold is indicative of the firing member reaching the distal position(the control system  may monitor current and thereby terminate power delivery to the drive motor  when a magnitude of the current increases a predetermined amount over a given period of time par. 0314, lines 8-9). This is an indication that the firing member has reached end of stroke.
With regard to claim 39, Jaworek discloses a surgical system (10), wherein the control circuit is further configured to reverse a polarity of a voltage applied to the motor based on the monitored current draw exceeding the threshold (the drive motor 1400 drives the drive member distally toward the end of stroke and is reversible to drive the drive member proximally toward the home position. For example, the drive motor may be reversible, by, for example, reversing the polarity of the voltage supply, thereby producing reverse rotation or motion of the motor and, hence, reverse movement of the drive member par. 0296, lines 26-32).
With regard to claim 40, Jaworek discloses a surgical system (10), further comprising a sensor configured to detect when the firing member has reached the distal position (a plurality of sensors or electrical components may be employed in the end effector 102 to provide various forms of feedback to the user par.0315, lines 1-3; see also fig.89 showing sensor 4042, 4004).

Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
12/6/2021